04/25/2022
 ORIGINAL
            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0184


                                        OP 22-0184


 MICHAEL DUNNE,                                                                 FILED
              Petitioner,                                                        APR 2 5 2022
                                                                               Bowen Greenwood
                                                                             Clerk of Supreme Court
                                                                                        Montana
       v.                                                            O R D Esit"f

 JIM SALMONSEN,

              Respondent.


       Self-represented Petitioner Michael Dunne has filed a Petition for Writ of Habeas
Corpus, indicating that he is entitled to more credit for time served than he received. Dunne
explains that the Eighteenth Judicial District Court, Gallatin County,' sentenced him on
August 27, 2020, for an offense committed on January 23, 2020. Dunne states that he
received only 50 days and argues for 217 days of credit from the date of arrest until
sentencing. Upon review, we deem it appropriate to require a response to his Petition.
Therefore,
       IT IS ORDERED that that the Attorney General or counsel for the Department of
Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for a writ of habeas corpus together with
appropriate documentary exhibits.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Michael Dunne personally.
       DATED this de        -day of April, 2022.


                                                                   Justice


  Through counsel, Dunne appeals his other two criminal cases from Jefferson County and Butte-
Silver Bow County, respectively. See State v. M. Dunne, No. DA 21-0092 and State v. M. Dunne,
No. DA 21-0584.